MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Apr 02 2019, 9:50 am
this Memorandum Decision shall not be                                               CLERK
regarded as precedent or cited before any                                       Indiana Supreme Court
                                                                                   Court of Appeals
court except for the purpose of establishing                                         and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Douglas Alan Dyson                                       Curtis T. Hill, Jr.
Columbia City, Indiana                                   Attorney General of Indiana
                                                         Andrea E. Rahman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Douglas Alan Dyson,                                      April 2, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-MI-1752
        v.                                               Appeal from the Wabash Circuit
                                                         Court
Indiana Department of                                    The Honorable Kenton W.
Environmental Management,                                Kiracofe, Special Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         85C01-1202-MI-153



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019                       Page 1 of 18
                               Case Summary and Issues
[1]   In 2012, the Indiana Department of Environmental Management (“IDEM”)

      sought to enjoin Douglas Dyson, his brother, and Dyson Brothers Property,

      LLC from disturbing property owned by the LLC, a former landfill site

      containing asbestos and other contaminants. Following the issuance of a

      preliminary injunction, IDEM alleged Dyson violated the injunction by

      disturbing the land which the Dysons intended to use for farming. After Dyson

      failed to appear for a hearing on the violation, the trial court issued a writ of

      attachment and set a $50,000 cash bond. The trial court subsequently issued a

      permanent injunction and assessed a civil penalty of $52,500. Months later,

      Dyson was arrested and posted the $50,000 cash bond. IDEM filed a motion

      with the trial court to release the cash bond to IDEM as partial payment of the

      civil penalty. The trial court granted the motion in early 2014.


[2]   Over four years later, Dyson filed a series of motions with the trial court seeking

      the right to subrogation and imposition of a constructive trust for the $50,000.

      The trial court found Dyson’s motions “incoherent, insufficient, and/or

      misinformed and without legal basis,” and took no further action. Dyson filed

      a motion to correct error challenging the writ of attachment, permanent

      injunction and civil penalty, and order releasing the cash bond to IDEM. The

      trial court denied the motion and Dyson appealed. Although we conclude all

      of Dyson’s arguments are waived, we consolidate the issues and address two

      questions: (1) whether the trial court abused its discretion in denying Dyson’s

      post-judgment motions; and (2) whether the underlying judgments Dyson

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 2 of 18
      challenges on appeal were proper. Concluding the trial court did not abuse its

      discretion in denying Dyson’s post-judgment motions and its underlying

      judgments were proper, we affirm.



                            Facts and Procedural History
[3]   Dyson Brothers Property, LLC acquired the former Celotex landfill site located

      at 700-1400 West Main Street, Lagro, Wabash County, Indiana, 46941, from

      another corporation in November 2011. On January 14, 2012, IDEM received

      a complaint alleging the site was contaminated with asbestos and the new

      owners intended to farm the property. IDEM filed a Petition for an

      Administrative Search Warrant along with a Verified Motion for a Temporary

      Restraining Order and Complaint for Preliminary and Permanent Injunction on

      February 15, in which it sought to enjoin Dyson and his brother, Jeffrey, from

      disturbing the site. The complaint alleged that the brothers intended to farm the

      land, which contained asbestos and other hazardous substances. See Appellee’s

      Appendix, Volume II at 48. The trial court held a hearing that same day and

      granted the temporary restraining order and search warrant.


[4]   The restraining order was extended on February 24 and served on Dyson but

      returned as “refused.” Id. at 6. IDEM filed an amended complaint for

      preliminary and permanent injunction joining Dyson Brothers Property, LLC

      as a party and the trial court granted the preliminary injunction enjoining

      Dyson, Jeffrey, and Dyson Brothers Property, LLC from further disturbing the



      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 3 of 18
      landfill.1 The order was served on Dyson but was returned as “refused.” Id. at

      7. The order was served again and returned with a note stating “RTS Trustee

      not at this location[.]” Id.


[5]   After an IDEM employee observed that the site had been “further disturbed[,]”

      IDEM filed a motion for rule to show cause for the Dysons’ violation of the

      preliminary injunction. Id. at 127. The trial court issued an order setting a

      hearing and advised that “failure to appear may result in the issuance of a

      bench warrant for their arrest.” Id. at 130. After Dyson and Jeffrey failed to

      appear at the hearing on May 18, 2012, IDEM filed a motion for a writ of

      attachment due to the Dysons’ violation of the injunction and refusal to

      participate in proceedings. The trial court granted the writ of attachment and

      issued a $50,000 cash bond.


[6]   A hearing on IDEM’s permanent injunction was scheduled for June 28, 2013.

      Before the hearing, IDEM filed a brief in support of its request for a permanent

      injunction alleging Dyson “disturbed the landfill cover at the site without

      proper precautions that resulted in the exposure of asbestos-containing material

      in violation of applicable regulations. . . [which] pose[s] a clear threat to human

      health and the environment[.]” Id., Vol. III at 24-25. IDEM also argued




      1
        Because Dyson is the only party appealing, we have limited our recitation of the proceedings and facts only
      to those pertaining to Dyson.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019                    Page 4 of 18
      Dyson was liable for civil penalties. Id. at 28-29. The trial court granted the

      permanent injunction and ordered, in part:


              2. Defendants shall not bulldoze, plow, till or otherwise disturb
              the former landfill and lagoon areas of the site due to the
              confirmed presence of asbestos in the former landfill and due to
              the fact that IDEM records indicate the presence of phenols and
              other paint-related wastes at the site as well.


              3. Defendants are hereby ordered to replace and maintain a two
              (2) foot compacted soil final cover on the landfill planted with
              appropriate vegetation to control erosion. . . .


              4. Defendants are hereby restrained and enjoined from removing
              or disposing of any discovered regulated asbestos-containing
              material which should be disposed of by an Indiana licensed
              asbestos abatement contractor.


              5. Defendants are hereby restrained and enjoined from
              interfering with any site investigation IDEM may perform[.]


      Id. at 96-97. The trial court also assessed a $52,500 civil penalty to be paid to

      IDEM.


[7]   Over five months later, the Wabash County Sheriff filed a return on the writ of

      attachment indicating that Dyson had been arrested on November 27, 2013.

      Dyson posted the $50,000 cash bond and, as part of the bond agreement, was

      required to continuously appear and comply with the court until prosecution

      concluded. See id. at 116. The agreement also indicated if Dyson failed to




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 5 of 18
      appear, the court would enter a judgment against him and the clerk would

      satisfy the judgment with the cash bond.


[8]   In January 2014, IDEM filed a motion to release the cash bond to IDEM

      alleging that there had been no appeal of the permanent injunction, IDEM had

      not yet received the civil penalty, Dyson had not replaced and maintained the

      two-foot compacted soil cover, and IDEM had not received a signed and

      recorded copy of the environmental restrictive covenant required by the

      injunction. Dyson and Jeffrey were given twenty-one days to respond to the

      motion, but no response was filed. Having received no response, the trial court

      granted the motion to release the $50,000 cash bond to IDEM.


[9]   Over four years later, on April 2, 2018, Dyson filed a Motion for Order to

      Certify Right of Subrogation. Dyson requested the court to certify his right to

      subrogation and “for verification for an accounting, for verification of list of

      collateral, and for verification of statement of accounts, regarding the above

      referenced case[.]” Id. at 148. On April 13, the trial court found Dyson’s

      motion “incoherent, insufficient and/or misinformed and without legal basis,”

      and took no further action. Id. at 150. That same day, Dyson filed a Motion

      for Remedy by Court Ordered Right of Subrogation, in which he requested a

      “right of subrogation or for the declaration of a constructive trust” and again

      “for verification for an accounting, for verification of list of collateral, and for

      verification of statement of accounts, to prevent the failure of justice.” Id. at

      151. The trial court also found this motion incoherent, insufficient,

      misinformed, and without legal basis, and again took no further action.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 6 of 18
[10]   On May 7, Dyson filed a Motion for Specific Findings of Fact and Supporting

       Conclusion of Law regarding the trial court’s two previous orders. Once again,

       the trial court found the motion to be incoherent, insufficient, misinformed, and

       without legal basis and took no action. Dyson filed a Verified Motion to

       Correct Errors on July 3 challenging the order. In his motion, Dyson argued:

       (1) that IDEM and the court “stole” the $50,000 cash bond and it should be

       returned to him; (2) he has a lawful claim under Indiana’s False Claims Act

       against IDEM; (3) he was not a real party in interest in the case; (4) he has a

       common-law fraud claim against IDEM; (5) he was unlawfully arrested; and (6)

       the trial court should impose a constructive trust for the $50,000 because IDEM

       was unjustly enriched. See id. at 157-65. The trial court denied his motion to

       correct error on July 10. Dyson now appeals.



                                  Discussion and Decision
                                                  I. Waiver
[11]   We first address the threshold issue of waiver. See Thalheimer v. Halum, 973

       N.E.2d 1145, 1150 (Ind. Ct. App. 2012). As best we can discern, Dyson’s 2018

       post-judgment motions appear to challenge the 2012 writ of attachment for his

       arrest and $50,000 cash bond, the 2013 permanent injunction ordering payment

       of the $52,500 civil penalty, and the 2014 order releasing the cash bond to

       IDEM as partial payment of the penalty. Thus, Dyson’s 2018 motions can be

       characterized as motions for relief from the previous judgments pursuant to

       Indiana Trial Rule 60(B).

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 7 of 18
[12]   Pursuant to Rule 60(B), upon motion, the trial court may relieve a party from a

       judgment for the following reasons:


               (1) mistake, surprise, or excusable neglect;


               (2) any ground for a motion to correct error, including without
               limitation newly discovered evidence, which by due diligence
               could not have been discovered in time to move for a motion to
               correct errors under Rule 59;


               (3) fraud (whether heretofore denominated intrinsic or extrinsic),
               misrepresentation, or other misconduct of an adverse party;


               (4) entry of default or judgment by default was entered against
               such party who was served only by publication and who was
               without actual knowledge of the action and judgment, order or
               proceedings;


               ***


               (6) the judgment is void;


               (7) the judgment has been satisfied, released, or discharged, or a
               prior judgment upon which it is based has been reversed or
               otherwise vacated, or it is no longer equitable that the judgment
               should have prospective application; or


               (8) any reason justifying relief from the operation of the
               judgment, other than those reasons set forth in sub-paragraphs
               (1), (2), (3), and (4).




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 8 of 18
[13]   First, we note that Dyson did not file timely post-judgment motions. A 60(B)

       motion must be filed “within a reasonable time” when a party seeks relief based

       on the reasons in (6), (7), and (8), but must file a motion “not more than one

       year after the judgment, order or proceeding was entered or taken” if based on

       any reasons stated in subsections (1) through (4). Id. A review of the record

       indicates that Dyson filed his first post-judgment motion over four years after

       the trial court’s most recent judgment.


[14]   Furthermore, Dyson’s motions do not present recognized grounds for relief

       under Rule 60(B). In Dyson’s first motion, he requested that the trial court

       certify his right of subrogation and “for verification for an accounting, for

       verification of list of collateral, and for verification of statement of accounts,

       regarding the above referenced case[.]” Appellee’s App., Vol. III at 148. Next,

       Dyson filed a motion requesting the trial court order his right of subrogation,

       declare a constructive trust, and again “for verification for an accounting, for

       verification of list of collateral, and for verification of statement of accounts[.]”

       Id. at 151. Dyson filed a third motion for specific findings of fact and support

       conclusions of law with respect to his previous motions. The trial court found

       the three motions incoherent and took no further action. In response, Dyson

       filed a motion challenging the merits of the underlying judgments and the trial

       court denied the motion. Dyson failed to present any cognizable basis for relief

       set forth in subsection (B) from the trial court’s previous judgments in his

       motions.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 9 of 18
[15]   Based on the substance of Dyson’s motions, he should have filed a notice of

       appeal pursuant to Indiana Appellate Rule 9(A)(1) in 2012 within thirty days

       after the entry of a final judgment, which is “one which disposes of all the issues

       as to all of the parties and puts an end to the particular case.” Bolden v. State,

       736 N.E.2d 1260, 1261 (Ind. Ct. App. 2000). As our supreme court has

       explained, a 60(B) motion is not a substitute for a direct appeal and “address[es]

       only the procedural, equitable grounds for justifying relief from the legal finality

       of a final judgment, not the legal merits of the judgment.” In re Paternity of

       P.S.S., 934 N.E.2d 737, 740 (Ind. 2010) (quotation omitted).


               In this case Father advances no argument explaining how the
               trial court may have abused its discretion in denying his 60(B)(2)
               motion for relief. For example Father does not contend that
               evidence newly discovered after the date of the trial court’s order
               of dismissal entitled Father to relief; nor does Father suggest an
               extraordinary set of circumstances occurring since the entry of
               the trial court’s order of dismissal that warrant the grant of
               Father’s 60(B)(2) motion. Instead the substance of Father’s claim
               is a challenge to the merits of the trial court’s order of dismissal.
               We decline to entertain this attempted but untimely appeal of the
               trial court’s order.


       Id. at 741. Such is the case here.


[16]   In addition, the State argues that Dyson’s claims on appeal are waived for

       failure to present a cogent argument. We agree. Pursuant to our appellate

       rules, a party’s argument must be supported by cogent reasoning, as well as

       citations to the authorities, statutes, and portions of the Record relied on for

       appeal. Ind. Appellate Rule 46(A)(8)(a). Dyson’s brief contains vague

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 10 of 18
       arguments unsupported by relevant legal authority, citations to the record, or

       cogent reasoning.


[17]   For example, Dyson appears to argue he has a right to subrogation and a return

       of the $50,000 cash bond and cites to case law explaining the doctrine of

       subrogation and a constructive trust. See Brief of Appellant at 9-11, 17-19.

       However, Dyson fails to show how the right to subrogation or a constructive

       trust is applicable in this case. Similarly, he maintains that IDEM was unjustly

       enriched by his cash bond but fails to present any cogent reasoning as to how,

       exactly, IDEM was unjustly enriched.


[18]   It also appears that Dyson challenges the trial court’s jurisdiction of the case

       and claims the $50,000 bail was excessive. These issues were not raised in his

       post-judgment motions and were not grounds for relief from the judgment in

       the first place. Thus, Dyson raises these issues for the first time on appeal. We

       have held that “[a]n appellant who presents an issue for the first time on appeal

       waives the issue for purposes of appellate review.” Mid-States Gen. & Mech.

       Contracting Corp. v. Town of Goodland, 811 N.E.2d 425, 436 n.2 (Ind. Ct. App.

       2004).


[19]   Throughout his brief, Dyson asserts that he has his own lawful claims against

       IDEM under the Indiana False Claims Act, common-law fraud, and unjust

       enrichment in contract law. The State argues that Dyson fails to demonstrate

       the trial court gave him permission to assert these counterclaims pursuant to

       Indiana Trial Rule 13(E), which states: “A claim which either matured or was


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 11 of 18
       acquired by the pleader after serving his pleading may, with the permission of

       the court, be presented as a counterclaim by supplemental pleading.”


[20]   Dyson’s post-judgment motions and arguments on appeal primarily address the

       merits of the trial court’s underlying judgments that were entered over four

       years ago and are therefore untimely. Moreover, Dyson argues several issues

       for the first time on appeal and fails to support his other arguments with

       citations to the record, relevant legal authority, and cogent reasoning, and are

       therefore waived.


                        II. Motions for Relief from Judgment
[21]   Waiver notwithstanding, we briefly address whether the trial court erred in

       denying Dyson’s post-judgment motions. In substance, Dyson’s recent

       motions, including his motion to correct error, are motions for relief from the

       trial court’s underlying judgments pursuant to Indiana Rule of Trial Procedure

       60(B), which we analyze accordingly.


               We review the denial of a motion for relief from judgment under
               Indiana Trial Rule 60(B) only for an abuse of discretion because
               such a motion is addressed to the equitable discretion of the trial
               court. An abuse of discretion will be found only when the trial
               court’s judgment is clearly erroneous. A trial court’s action is
               clearly erroneous when it is against the logic and effect of the
               facts before it and the inferences which may be drawn therefrom.
               In ruling on a Trial Rule 60(B) motion, the trial court is required
               to “balance the alleged injustice suffered by the party moving for
               relief against the interests of the winning party and society in
               general in the finality of litigation.”


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 12 of 18
       Sanders v. Sanders, 105 N.E.3d 1102, 1106 (Ind. Ct. App. 2018) (quoting

       Goldsmith v. Jones, 761 N.E.2d 471, 473-74 (Ind. Ct. App. 2002)) (internal

       citations omitted). The movant bears the burden of establishing the grounds for

       relief under Trial Rule 60(B). In re Paternity of P.S.S., 934 N.E.2d at 740.


[22]   Dyson filed a Motion for Order to Certify Right of Subrogation and requested

       “verification for an accounting, for verification of list of collateral, and for

       verification of statement of accounts, regarding the above referenced case[.]”

       Appellee’s App., Vol. III at 148. He also filed a Motion for Remedy by Court

       Ordered Right of Subrogation or for the Declaration of a Constructive Trust

       requesting the right of subrogation or the declaration of a constructive trust, as

       well as “verification for an accounting, for verification of list of collateral, and

       for verification of statement of accounts, to prevent the failure of justice.” Id. at

       151. With respect to each motion, the trial court found Dyson’s motions to be

       “incoherent, insufficient and/or misinformed and without legal basis,” and

       indicated that it would be taking no further action. Id. at 150, 153. Dyson did

       not elaborate on his request for a verification for an accounting or a list of

       collateral, why he was entitled to subrogation or a constructive trust, or a

       cognizable basis for relief.


[23]   Dyson then filed a motion for specific findings of fact and conclusions of law

       with respect to his previous motions. The trial court again found it to be

       “incoherent, insufficient and/or misinformed and without legal basis,” and

       took no further action. Id. at 156. Because the trial court found Dyson’s

       motions incoherent, there was no reason for it to further explain its orders.

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 13 of 18
       Dyson filed a motion to correct error in response to the trial court’s orders

       declining to take further action and challenged the underlying judgments from

       four years prior but the motion was denied.


[24]   Here, we cannot conclude the trial court’s decision declining to take further

       action on several motions it deemed “incoherent, insufficient and/or

       misinformed and without legal basis,” id. at 150, or the denial of Dyson’s

       motion to correct error is “against the logic and effect of the facts before it[.]”

       Sanders, 105 N.E.3d at 1106. Therefore, the trial court did not abuse its

       discretion with respect to Dyson’s 60(B) motions.


                                  III. Underlying Judgments
[25]   Although we have determined Dyson has waived any arguments pertaining to

       the underlying judgments, we nonetheless address their validity. We conclude

       the trial court properly entered the writ of attachment, permanent injunction,

       and order releasing the cash bond to IDEM.


                                       A. Writ of Attachment
[26]   Dyson appears to challenge the trial court’s issuance of a writ of attachment

       resulting in his arrest. Indiana Code section 34-47-4-2 provides the court with

       the authority to issue a writ of attachment and states, in part:


               (a) For the purpose of procuring personal jurisdiction over a
               person who has allegedly violated a court order . . . the court
               may issue a writ of attachment of the body of the person.



       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 14 of 18
               (b) A writ of attachment issued under subsection (a) shall:


                        (1) be directed to a sheriff or assisting sheriff; and


                        (2) fix an amount of:


                                (A) bail, if the order that the person has allegedly
                                violated does not concern a child support obligation
                                ....


               (c) A sheriff or assisting sheriff who receives an order under this
               section shall immediately:


                        (1) serve the writ; and


                        (2) take the person into custody.


               A sheriff may serve a writ of attachment and take the person into
               custody in any county.


       The amount of bail is within the sound discretion of the trial court. Sneed v.

       State, 946 N.E.2d 1255, 1257 (Ind. Ct. App. 2011).


[27]   Here, after IDEM’s motion for a preliminary injunction was granted, an IDEM

       employee observed that the site had been disturbed and filed a motion for rule

       to show cause. The trial court issued an order setting a hearing and advised

       that “failure to appear may result in the issuance of a bench warrant for . . .

       arrest.” Appellee’s App., Vol. II at 130. After Dyson failed to appear at the

       hearing on May 18, 2012, IDEM filed a motion for a writ of attachment for


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 15 of 18
       Dyson and Jeffery’s violation of the injunction and refusal to participate in the

       proceedings. The trial court granted the writ of attachment and fixed a $50,000

       cash bond. Due to Dyson’s violation of the preliminary injunction by

       disturbing the site and failing to appear, the trial court properly exercised its

       statutory authority in issuing a writ of attachment with an appropriate amount

       of bail.


                                      B. Permanent Injunction
[28]   Dyson also clearly takes issue with the trial court’s grant of a permanent

       injunction which assessed a $52,500 civil penalty. In his brief, he requests the

       return of his $50,000 cash bond, which was released to IDEM as partial

       payment of the civil penalty. The State argues the civil penalty was properly

       imposed pursuant to Indiana Code section 13-30-4-1, which provides that a

       person who violates environmental laws is liable for a civil penalty not to

       exceed $25,000 per day. The statute further provides that IDEM may recover

       the penalty in a civil action.


[29]   Before the June 2013 hearing on the permanent injunction, IDEM filed a brief

       alleging that Dyson disturbed the landfill cover at the site, exposing asbestos-

       containing material and posing a threat to human health and the environment.

       IDEM sought a permanent injunction against further disturbing the site and

       also sought civil penalties. The trial court granted the permanent injunction

       and found that “[a]sbestos has been released into the environment through the

       plowing of the landfill cap.” Id., Vol. III at 94. The injunction prohibited

       Dyson and Jeffery from disturbing the land and ordered a $52,500 civil penalty
       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 16 of 18
       to be paid to IDEM. We agree with the State that such action was allowed by

       statute and the trial court did not err in granting the injunction or imposing the

       civil penalty.


[30]   Dyson does not challenge the trial court’s finding that Indiana’s environmental

       laws were violated, but rather alleges that he did not have any care, custody, or

       control over the site. Although Dyson repeatedly stated in his motion that he

       has no care, custody, control, or ownership over the LLC or the site, he failed

       to demonstrate his assertion with evidentiary support to the trial court. We

       acknowledge that Dyson included various documents in the appendix of his

       Reply Brief in support of his argument, but this evidence was not presented to

       the trial court and is not part of the record. We cannot conclude the trial court

       erred when Dyson failed to demonstrate to the trial court that he did not have

       an interest in the LLC or the property.


[31]   IDEM subsequently filed a motion to release the $50,000 cash bond to IDEM,

       in which it argued that no appeal from the permanent injunction had been filed

       and it had not yet received the payment of the civil penalty. The trial court

       issued an order providing the Dysons twenty-one days to respond to IDEM’s

       motion; however, no response was filed, and the trial court therefore granted

       IDEM’s motion to release the cash bond as partial payment of the civil penalty.


[32]   After Dyson’s arrest, he posted a $50,000 cash bond and entered into a bond

       agreement, which required Dyson to comply with the court at all times and

       stated that “[t]he clerk shall satisfy any judgment entered by the Court with


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 17 of 18
       respect to the forfeited bond with the bond deposited by the

       principal/defendant.” Id. at 117. Because Dyson failed to comply with court

       orders, the trial court was authorized to release the cash bond to IDEM as

       partial payment of the civil penalty. In sum, the trial court properly issued a

       permanent injunction which included a civil penalty and properly released the

       cash bond to IDEM pursuant to the bond agreement in partial satisfaction of

       the judgment.



                                               Conclusion
[33]   For the foregoing reasons, we conclude the trial court did not abuse its

       discretion in denying Dyson’s motions for relief from judgment and the trial

       court’s entry of the underlying judgments were proper. Accordingly, we affirm.


[34]   Affirmed.


       Riley, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-1752 | April 2, 2019   Page 18 of 18